I respectfully dissent. I disagree with the majority's rejection of the holding in Kirtland Hills v. Logan (1984),21 Ohio App.3d 67, 21 OBR 71, 486 N.E.2d 231. I would hold that radar confirmation of a defendant's speeding is not necessary for a conviction if the arresting officer testifies, "based on his knowledge and expertise," that the defendant was exceeding the speed limit. Id. at 69, 21 OBR at 73, 486 N.E.2d at 232.
I also disagree the trial court based its ruling on disbelief of the officer's undisputed testimony that Abkemeier was speeding. A careful reading of the transcript demonstrates the court accepted that the defendant was driving in excess of the speed limit, but believed that the state had to prove the defendant also was driving in some otherwise erratic fashion before the officer had probable cause to arrest Abkemeier for driving under the influence. The officer observed the defendant traveling approximately sixty miles per hour in a thirty-mile-perhour zone. The officer's observations justified the stop of Abkemeier. State v. Pavao (1987), 38 Ohio App.3d 178,  528 N.E.2d 970. After the stop, the officer smelled alcohol on Abkemeier and observed the defendant's swaying. Abkemeier also failed to complete two of the field sobriety tests successfully. Based upon all of the evidence, I would hold the police officer had probable cause to arrest the defendant for driving under the influence. Id.